Citation Nr: 0619885	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  03-05 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of a right ankle injury, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 11, 1967, to 
December 15, 1971; he had one year of active service prior to 
February 11, 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The veteran requested that he be afforded a Board hearing at 
the time he submitted his substantive appeal in February 
2003.  Notice of the hearing was provided in March 2003.  The 
veteran withdrew his request for a hearing that same month.  
38 C.F.R. § 20.704(e) (2005).

The veteran's disability was rated as 10 percent disabling 
when he filed his claim for an increased rating in March 
2001.  The veteran's case was remanded by the Board to the RO 
for additional development in November 2004.  The RO 
thereafter granted an increase to 20 percent by way of a 
December 2005 rating decision.  The case is again before the 
Board for appellate review.


FINDING OF FACT

The veteran's right ankle disability is manifested by pain, 
stiffness, weakness, and swelling that equates to marked 
limitation of motion.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for post-
operative residuals of a right ankle injury have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5271 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was originally granted service connection for a 
right ankle disability in May 1972.  He was assigned a 10 
percent disability rating from December 16, 1971.

The veteran filed a claim for an increased rating in March 
2001.  During the pendency of his appeal the veteran's 
disability rating was increased to 20 percent effective from 
March 29, 2001.  

The veteran was afforded two VA examinations during the 
pendency of his appeal.  The first examination was performed 
in October 2001.  The veteran reported that his ankle seemed 
to have worsened over the years.   The veteran said he was 
employed as a private contractor in construction.  He said he 
had reduced his workload from fifty or sixty hours per week 
to twenty hours per week.  He said that running caused 
swelling in his ankle.  The veteran reported being able to 
walk one-half mile after which he said he had swelling of his 
ankle.  He noted that he was still able to fish but that he 
had reduced the amount of walking when hunting by using a 
four-wheeler.  The veteran reported that at times he 
experiences no pain but at other times he experiences pain at 
the level of a three out of ten.  He reported swelling of his 
ankle which correlated with his level of activity.  The 
veteran reported aching pain that radiated into the right 
thigh and calf and numbness accompanied by throbbing pain.  
He described the throbbing pain as a flare-up type of pain.  
With increased activity the veteran described his flare-ups 
of pain at a level of six.  The veteran reported that 
precipitating factors included standing for long periods of 
time and lifting.  The examiner noted that there was no 
additional limitation of motion or functional impairment 
during flare-ups.  The veteran was noted to use no assistive 
devices to ambulate.  The examiner reported that there were 
no episodes of dislocation or subluxation.  She also noted 
that the veteran did not have constitutional symptoms of 
inflammatory arthritis.  Physical examination revealed 
dorsiflexion of the right ankle of 0 to 10 degrees.  Plantar 
flexion was noted to be 0 to 45 degrees.  The veteran did not 
complain of joint pain but he was reluctant to perform 
passive motion of the right ankle beyond 10 degrees of 
dorsiflexion due to possible increased pain and due to pain 
beginning at 10 degrees of dorsiflexion.  The examiner noted 
that the veteran did not have any additional limitation of 
motion, fatigue, weakness, or lack of endurance following 
repetitive use or during flare-ups.  There was no edema, 
effusion, instability, weakness, redness, heat, abnormal 
movement, or guarding of movement.  The examiner reported 
that the veteran's gait was slightly antalgic.  He was able 
to perform heel-to-toe walking, toe walking, and heel 
walking.  There were no callosities, breakdown, or unusual 
shoe wear pattern that would indicate abnormal weight 
bearing.  There was no complete ankylosis of the right ankle.  
X-rays revealed a lucent defect in the lateral malleolus.  
The examiner diagnosed the veteran with limitation of motion 
of the right ankle.  

Associated with the claims file were VA outpatient treatment 
reports dated from February 2004 to April 2005.  The reports 
were negative for any evidence of treatment for a right ankle 
disability.  

The veteran was afforded another VA examination in September 
2005.  The veteran reported that he was able to walk for a 
quarter of a mile and stand for fifteen to thirty minutes.  
The veteran reported that he worked twenty hours or less per 
week due to pain and aching from his ankle.  He indicated 
that he fished and hunted using a four-wheeler.  He reported 
pain, instability, stiffness, weakness, swelling and numbness 
in his ankle.  He denied any episodes of dislocation or 
subluxation, but reported one to three episodes of locking 
per month.  The veteran reported flare-ups of pain every two 
to three weeks.  Physical examination revealed an antalgic 
gait.  The examiner noted that there was evidence of abnormal 
weight bearing.  Range of motion testing of the right ankle 
revealed active dorsiflexion from 0 to 5 degrees and passive 
dorsiflexion from 0 to 10 degrees.  The examiner noted that 
the veteran had loss of motion on repetitive use due to pain 
on dorsiflexion.  Plantar flexion was noted to be from 0 to 
40 degrees actively and passively.  The examiner said there 
was no additional loss of motion on repetitive use on plantar 
flexion.  The examiner noted that the x-rays were unchanged 
since the October 2001 examination.  The examiner said that 
the veteran's right ankle disability resulted in decreased 
mobility and lack of stamina due to pain.  The examiner 
opined that the veteran's functional losses without flares 
were deemed moderate; during repetitive use and/or flare they 
were marked.  The chief functional loss was noted to be from 
pain on use with no significant weakness, fatigability, or 
incoordination. 

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

The veteran's right ankle disability has been rated under 
Diagnostic Code 5271, which pertains to limitation of motion 
of the ankle.  38 C.F.R. § 4.71a (2005).  The veteran is 
currently rated as 20 percent disabled.  Under Diagnostic 
Code 5271, a 10 percent rating is assignable where there is 
moderate limitation of motion, and a 20 percent rating is 
assignable where there is marked limitation of motion.  A 20 
percent rating is the maximum schedular rating available for 
an ankle disability involving loss of motion.  In evaluating 
range of motion values for the right ankle, the Board notes 
that the normal range of motion of the ankle is dorsiflexion 
from 0 to 20 degrees, and plantar flexion from 0 to 45 
degrees.  See 38 C.F.R. § 4.71, Plate II (2005).

The veteran has had complaints of right ankle pain, 
instability, stiffness, weakness, swelling, and numbness.  
The veteran reported treatment at VA; however, VA outpatient 
treatment reports are silent for any treatment for his 
service-connected right ankle disability.  The October 2001 
VA examination revealed dorsiflexion of the right ankle of 0 
to 10 degrees and plantar flexion of 0 to 45 degrees.  The 
September 2005 examination revealed active dorsiflexion from 
0 to 5 degrees and passive dorsiflexion from 0 to 10 degrees.  
Plantar flexion was noted to be from 0 to 40 degrees actively 
and passively.  X-rays do not show arthritic changes in the 
ankle.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
applicable diagnostic code, any additional functional loss 
the veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40, 4.45 (2005).  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  Such factors include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse.

In this case, the veteran reported pain, instability, 
stiffness, weakness, swelling and numbness in his ankle  The 
October 2001 VA examiner noted that the veteran did not have 
any additional limitation of motion, fatigue, weakness, or 
lack of endurance following repetitive use or during flare-
ups.  There was no edema, effusion, instability, weakness, 
redness, heat, abnormal movement, or guarding of movement.  
However, the September 2005 VA examiner said that the 
veteran's right ankle disability resulted in decreased 
mobility and lack of stamina due to pain.  The examiner 
opined that the veteran's functional losses without flares 
were deemed moderate and during repetitive use and/or flare 
they were marked.  The chief functional loss was noted to be 
from pain on use with no significant weakness, fatigability, 
or incoordination.  Overall, the evidence is such that 
veteran's total symptomatology may be equated to "marked" 
limitation of motion.  The veteran has a limited range of 
motion, pain with motion, swelling, soreness, fatigability, 
and weakness.  Therefore, a 20 percent rating is in order 
when consideration is given to the factors set forth in 
DeLuca and 38 C.F.R. §§ 4.40, 4.45.  

As noted above, a 20 percent rating is the highest schedular 
rating available for disabilities involving limitation of 
motion of the ankle.  An evaluation greater than 20 percent 
requires evidence of ankylosis of the ankle.  38 C.F.R. § 
4.71a, Diagnostic Code 5270.  Diagnostic Code 5270 pertains 
to ankylosis of the ankle and a 30 percent rating would 
require evidence of ankylosis in plantar flexion between 30 
and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.

The objective findings do not support a rating higher than 20 
percent.  The 20 percent evaluation is indicative of a 
disability involving marked limitation of motion.  The 
results of the two VA examinations do not reflect any 
evidence of ankylosis.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a disability evaluation in excess of the 20 
percent granted for the veteran's right ankle disability.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

Additionally, the Board finds that there is no showing that 
the veteran's service-connected right ankle disability has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of a higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
the disability has not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating for marked limitation of motion), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Hence, the criteria for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The veteran submitted his current claim in March 2001.  The 
veteran's case was remanded for further evidentiary 
development in November 2004.  The RO wrote to the veteran in 
January 2005 and informed him of the evidence necessary to 
establish a higher rating.  The RO advised the veteran to 
submit any other evidence in his possession.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  The Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  (Although the notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or the appellant's 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Additionally, the veteran was told of the criteria used to 
award disability ratings, and in a May 2006 letter, he was 
notified about the manner of assigning an effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No effective date issue is now before the Board.  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained VA outpatient treatment reports.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contention that his right ankle disability is 
worse than the 20 percent rating contemplates.  The veteran 
was afforded several VA examinations during the course of his 
appeal.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.


ORDER

Entitlement to an increased rating for post-operative 
residuals of a right ankle injury, currently rated as 20 
percent disabling, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


